Exhibit 10.1

AMENDMENT TO THE

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 (this “Amendment”)to theAmended and Restated Employment
Agreement (the “Agreement”) dated August 11, 2003, by and between Cypress
Bioscience, Inc., a Delaware corporation (the “Company”) and Jay D. Kranzler,
M.D., Ph.D. (the “Employee”) is entered into as of January 26, 2007, by and
between the Company and the Employee.  Capitalized terms that are used herein
and not otherwise defined shall have the meaning set forth in the Agreement.

The terms of the Agreement shall be amended and restated as set forth below in
this Amendment.

Section 1.3    shall be amended and restated in its entirety as follows

“1.3 Term.  Unless sooner terminated as provided in Article 5 hereof, the
Employee’s employment hereunder shall be for a term commencing on August 1, 2003
and ending on August 1, 2006, subject to automatic renewal for one year periods
unless written notice has been provided by either party at least seventy-five
(75) days prior to the date of such automatic renewal (a “Non-Renewal Notice”). 
Notwithstanding anything herein to the contrary, either party may terminate the
Employee’s employment under this Agreement at any time, with or without Cause,
subject to the terms and conditions of Article 5 herein.  The actual term of
employment hereunder, giving effect to any early termination of employment under
Article 5 hereof, is referred to as the “Term.”

All other provisions of the Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Agreementas of the date stated above.

 

CYPRESS BIOSCIENCE, INC.

 

 

 

 

 

 

 

 

By:

/s/ Sabrina Martucci Johnson

 

 

 

 

 

 

 

Its:

Executive Vice President, Chief

 

 

 

Business Officer and Chief Financial

 

 

 

Officer

 

 

 

 

 

 

 

 

/s/ Jay Kranzler

 

 

 

Jay D. Kranzler, M.D., Ph.D.

 


--------------------------------------------------------------------------------